ON MOTION
RADER, Circuit Judge.

ORDER

Patricia A. Gavin moves out of time for a 92-day extension of time, until January 10, 2002, to file her opening brief.
Gavin previously requested and received four extensions of time totahng 240 days in which to file her brief, originally due on February 12, 2001. After the third extension, the court stated “[n]o further extensions should be anticipated.” After the fourth extension, granted until October 10, 2001, the court stated that there would be “[n]o further extensions.” Gavin’s instant request for a 92-day extension of time was not received until six days after the October 10 date on which her brief was due. *883When the court states “no further extensions,” it means it. Those words are not lightly or routinely added to orders. Gavin has previously been afforded numerous extensions of time. Indeed, Gavin was given extensions of approximately 8 months. Gavin did not file a brief within the explicit deadline set by the court in its September 26, 2001 order, therefore, her appeal must be dismissed. See Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.Cir. 1989) (“failure to comply with this court’s rules, including the requirements for preparing and filing briefs, appendices and other papers, may result in dismissal of an appeal for failure to prosecute”).
Accordingly,
IT IS ORDERED THAT:
(1) The motion for an extension of time is denied.
(2) Gavin’s petition for review is dismissed for failure to file her brief.
(3) Each side shall bear its own costs.